DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 2 May 2022.
Claims 1-5 and 7-14 are currently pending.  In the Amendment filed 2 May 2022, claims 1, 3, 4, 7 and 11-13 are amended, claim 6 is canceled and claim 14 is new.  This action is Final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims foreign priority to KR10-2019-0087526 filed in the Republic of Korea 19 July 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
The objection to claim 12 is withdrawn as necessitated by amendment to the claim.
Claim 11 is objected to because of the following informalities:  Claim 11 has been numbered as 1. Appropriate correction is required.


Claim Rejections - 35 USC § 101
The objection to claim 11 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn as necessitated by Amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0032580 to Altermatt et al (hereafter Altermatt).
Referring to claim 12, Altermatt discloses an image control system, comprising:
at least one imaging device [gate camera] that images an object and a background (see [0010]);
a server that selects, as an image of interest, an image having a possibility that a user will retrieve later the image received from the imaging device (see [0005] and [0026] – creating an index of images); and
a first database [index] constructed using the image of interest (see [0007]).
Referring to claim 13, Altermatt discloses the image control system according to claim 12, further comprising a second database [multi-site database] constructed using an image that is not selected as the image of interest in the received image (see [0007]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2021/0358121 to Bangia et al (hereafter Bangia) in view of US Patent No 8,761,512 to Buddemeier et al (hereafter Buddemeier).

Referring to claim 1, Bangia discloses a method for selecting an image of interest, performed by a computing device including a processor (see [0018]), the method comprising:
receiving an image [set of image frames] captured by an imaging device [sensor, camera or other imaging device] (see [0225] – At least one processor may be configured to receive a set of image frames. The image frames may originate from at least one sensor, camera or other imaging device.);
detecting an object of interest in the received image (see [0308] – Processor 904 may automatically decompose at least one image frame of the plurality of image frames into a plurality of regions of interest);
selecting an image of interest [filtering using a threshold] based on at least one of complexity of the image in which the object of interest is detected and image quality of the object of interest [informativeness score (quality score)] (see [0185]; [0189]; [0308]-[0310] – Processor 904 may assign the at least one score to the image frame based at least in part on the output of ANN or by other means of determining the first score. In some embodiments, the first score may be an informativeness score (quality score, reliability score, etc.).  The first score for each frame assigned in 104 may be used as a basis for filtering using a threshold.), wherein an image quality score of the object of interest is calculated based on at least one of detection accuracy of the object of interest (Bangia: see [0306]-[0309]), an occlusion level of the object of interest, and a distance between the imaging device and the object of interest.
While Bangia teaches the selection of an image of interest, Bangia fails to explicitly disclose the further limitation of constructing a retrieval database and storing information related to the image of interest in the retrieval database.  
Buddemeier teaches a method for selecting an image of interest to construct a retrieval database [searchable index] (see column 5, lines 16-20), performed by a computing device including a processor (see Fig 6), the method comprising:
receiving an image (see column 5, lines 34-37 – The system receives a collection of images. The collection of images can be generated by collecting images from various network services.); 
selecting an image of interest (see column 5, lines 38-39 – The system uses the collection of images to select a group of images satisfying a threshold number of clicks.);
storing information related to the image of interest [group of images] in the retrieval database [searchable index] (see column 5, lines 43-64 and column 6, lines 32-33).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the information related to the images of interest collected by Bangia in a retrieval database in the manner taught by Buddemeier.  One would have been motivated to do so since storing the relevant images of Bangia would allow a user at a later time to access resources that are relevant to a user’s needs (Buddemeier: see column 1, lines 14-17).
Referring to claim 2, the combination of Bangia and Buddemeier (hereafter Bangia/Buddemeier) teaches the method for selecting an image of interest to construct a retrieval database according to claim 1, wherein the selecting the image of interest comprises:
calculating a complexity score [reliability score] of the image by analyzing the entire image in which the object of interest is detected (Bangia: see [0185] and [0231]); and
comparing the complexity score of the image with a first threshold, and selecting an image having the complexity score that is equal to or higher than the first threshold as the image of interest (Bangia: see [0185]; [0172]; and [0231]).
Referring to claim 3, the combination of Bangia and Buddemeier (hereafter Bangia/Buddemeier) teaches the method for selecting an image of interest to construct a retrieval database according to claim 1, wherein the selecting the image of interest comprises:
calculating an image quality score [informativeness score (quality score)] of a region of interest including at least part of the object of interest in the image in which the object of interest is detected (Bangia: see [0172]; [0185]; [0308]-[0310] – Processor 904 may assign the at least one score to the image frame based at least in part on the output of ANN or by other means of determining the first score. In some embodiments, the first score may be an informativeness score (quality score, reliability score, etc.); and
comparing the image quality score of the region of interest of the image with a second threshold, and selecting an image having the complexity score that is equal to or higher than the second threshold as the image of interest (Bangia: see [0172] – When filtering a set of image frames based on informativeness, for example, image frames below a certain informativeness threshold may be handled in various ways, including deletion or removal from the set.).
Referring to claim 4, Bangia/Buddemeier teaches the method for selecting an image of interest to construct a retrieval database according to claim 1, wherein the selecting the image of interest comprises:
calculating a complexity score of the image by analyzing the entire image in which the object of interest is detected (Bangia: see [0185] and [0231]);
comparing the complexity score of the image with a first threshold (Bangia: see [0185] and [0231]);
calculating an image quality score  [informativeness score (quality score)] of a region of interest including at least part of the object of interest in the image in which the object of interest is detected (Bangia: see [0172]; [0185]; [0308]-[0310] – Processor 904 may assign the at least one score to the image frame based at least in part on the output of ANN or by other means of determining the first score. In some embodiments, the first score may be an informativeness score (quality score, reliability score, etc.);
comparing the image quality score of the region of interest of the image with a second threshold (Bangia: see [0172] – When filtering a set of image frames based on informativeness, for example, image frames below a certain informativeness threshold may be handled in various ways, including deletion or removal from the set.); and
selecting, as the image of interest, an image having the complexity score that is equal to or higher than the first threshold or an image having the complexity score that is equal to or higher than the second threshold (Bangia: see [0172]; [0185]; [0231]; and [0308]-[0310]).
Referring to claim 5, Bangia/Buddemeier teaches the method for selecting an image of interest to construct a retrieval database according to claim 1, wherein a complexity score of the image is calculated through at least one of a bottom-up approach using at least one of spatial information and temporal information of the image and a top-down approach using information related to the detected object of interest (Bangia: see [0172]; [0185]; [0308]-[0310]).
Referring to claim 7, Bangia/Buddemeier teaches the method for selecting an image of interest to construct a retrieval database according to claim 6, wherein the detection accuracy of the object of interest is calculated based on at least one of a percent of the object of interest included in the region of interest (Bangia: see [0306]-[0309]), a ratio between background and foreground in the region of interest and a blur of the region of interest.
Referring to claim 8, Bangia/Buddemeier teaches the method for selecting an image of interest to construct a retrieval database according to claim 1, wherein the receiving the image comprises receiving a first image captured by a first imaging device and a second image captured by a second imaging device (Bangia: see [0225] and [0227] – An image frame may comprise images from multiple cameras or sensors taken at substantially the same time. An image frame need not be limited to a single output of one sensor or camera.).
Referring to claim 9, Bangia/Buddemeier teaches the method for selecting an image of interest to construct a retrieval database according to claim 8, wherein the selecting the image of interest comprises selecting the image of interest based on complexity of the first image and image quality of the object of interest of the second image, when the object of interest is detected in the first image and the second image (Bangia: see [0172]; [0185]; [0231]; and [0308]-[0310]).
Referring to claim 10, Bangia/Buddemeier teaches the method for selecting an image of interest to construct a retrieval database according to claim 8, wherein the selecting the image of interest comprises selecting the image of interest based on complexity of the first image, image quality of the object of interest of the first image, complexity of the second image and image quality of the object of interest of the second image, when the object of interest is detected in the first image and the second image (Bangia: see [0172]; [0185]; [0231]; and [0308]-[0310]).
Referring to claim 11, Bangia discloses a computer-readable recording medium that is readable by a computing device and stores program instructions executable by the computing device, and when the program instructions are executed by a processor of the computing device (see [0018]), the program instructions cause the processor to:
receive an image [set of image frames] captured by an imaging device [sensor, camera or other imaging device] (see [0225] – At least one processor may be configured to receive a set of image frames. The image frames may originate from at least one sensor, camera or other imaging device.);
detect an object of interest in the received image (see [0308] – Processor 904 may automatically decompose at least one image frame of the plurality of image frames into a plurality of regions of interest);
select an image of interest [filtering using a threshold] based on at least one of complexity of the image in which the object of interest is detected and image quality of the object of interest [informativeness score (quality score)] (see [0185]; [0189]; [0308]-[0310] – Processor 904 may assign the at least one score to the image frame based at least in part on the output of ANN or by other means of determining the first score. In some embodiments, the first score may be an informativeness score (quality score, reliability score, etc.).  The first score for each frame assigned in 104 may be used as a basis for filtering using a threshold.), wherein an image quality score of the object of interest is calculated based on at least one of detection accuracy of the object of interest (Bangia: see [0306]-[0309]), an occlusion level of the object of interest, and a distance between the imaging device and the object of interest.
While Bangia teaches the selection of an image of interest, Bangia fails to explicitly disclose the further limitation of storing information related to the image of interest in the retrieval database.  
Buddemeier teaches 
receive an image (see column 5, lines 34-37 – The system receives a collection of images. The collection of images can be generated by collecting images from various network services.); 
select an image of interest (see column 5, lines 38-39 – The system uses the collection of images to select a group of images satisfying a threshold number of clicks.);
store information related to the image of interest [group of images] in the retrieval database [searchable index] (see column 5, lines 43-64 and column 6, lines 32-33).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the information related to the images of interest collected by Bangia in a retrieval database in the manner taught by Buddemeier.  One would have been motivated to do so since storing the relevant images of Bangia would allow a user at a later time to access resources that are relevant to a user’s needs (Buddemeier: see column 1, lines 14-17).
Referring to claim 14, Bangia/Buddemeier teaches the method for selecting an image of interest to construct a retrieval database according to claim 6, wherein the detection accuracy of the object of interest is calculated based on at least one of a percent of the object of interest included in the region of interest including at least part of the object of interest in the image in which the object of interest is detected (Bangia: see [0306]-[0309] – The at least one region of interest may be defined by determining that an edge value exceeds a predetermined threshold. The edge value may be determined via at least one type of edge-detection algorithm, and may be compared by processor with the predetermined threshold. For a given edge having an edge value that exceeds the predetermined threshold, the region of interest may be defined by a radius or other perimeter around the vicinity of the edge, in some embodiments, having a shape and size that may conform to a minimum area, maximum percentage of a corresponding image frame’s area.), a ratio between background and foreground in the region of interest (Bangia: see [0188]) and a blur of the region of interest.


Response to Arguments
Applicant's arguments filed with regards to the prior art rejections have been fully considered but they are not persuasive.
Referring to Applicant’s arguments on pages 7 and 8 of the Remarks concerning independent claim 12, the Applicant argues that Altermatt fails to disclose a server that selects, as an image of interest.  It is noted that the limitation states “a server that selects, as an image of interest, an image having a possibility of that a user will retrieve later the image received from the imaging device.”  The Examiner respectfully disagrees that Altermatt fails to teach this limitation.  Althermatt teaches in paragraph [0026], lines 19-22 that “A computer system at the rental site can be used to collect the rental vehicle images from the gate camera and communicate the rental vehicles images and the metadata associated with such images to the server.  Thus, the server is receiving the images.  Paragraph [0005] of Althermatt teaches that a processor performs the receiving and indexing of the received images.  Paragraph [0025] teaches that the processor is part of the server.  In order to create a searchable multi-site database of the received vehicle images indexed by the received metadata, images have to be selected for indexing even as in this case, every image is being selected. The purpose of the database is to track rental cars.  All of the images are construed as having the possibility that a user will later retrieve the image since it is a searchable index so any image matching the search criteria has the possibility of being retrieved.  Therefore, given the broadest reasonable interpretation in view of the of the specification, Althermatt is considered to teach the limitation.  The rejection of dependent claim 13 is maintained for the same reasoning.

Referring to Applicant’s arguments on pages 9-11 of the Remarks, the Examiner respectfully disagrees that the prior art of record fails to teach claim 1.  The Applicant argues that “first score” of the cited passages and Fig 13 of Bangia is not based on any of a detection accuracy of the object of interest, an occlusion level of the object of interest, or a distance between the imaging device and the object of interest.” The examiner respectfully disagrees.  Paragraph [0185] teaches that the score of the image can be an informativeness score.  Some examples are a reliability score or a quality score.  Paragraph [0196] teaches that a score for an entire frame can be based on one or more snippets or regions of interest within the image frame. Paragraphs [0186] and [0187] teach how using edge detection, a mucosal face or an edge of a mucosal face can be detected.  Paragraph [0307] states that a first score is assigned that indicate a reliability or informativeness in the frame.  As taught by [0309], this first score can be the edge value.  This is considered to meet the limitation of wherein an image quality score of the object of interest is calculated based on at least one of detection accuracy.
The rejections of claims 2-5 and 7-11 are maintained for the reasons stated above with regards to claim 1.
Referring to Applicant’s arguments on page 11 of the Remarks with regards to claim 14, the prior art of record is considered to teach the limitations of claim 14 for the reasons stated above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2016/0342869 – Paragraph [0104]: The server can selects a representative image of a group of images to store in the index.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167